774 F.2d 1162
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lincoln Carter a/k/a Alphonso Provens, Plaintiff-Appellant,v.Cincinnati Magazine Co., State of Ohio, Defendants-Appellees.
No. 85-3423
United States Court of Appeals, Sixth Circuit.
9/20/85

S.D.Ohio
APPEAL DISMISSED
ORDER
BEFORE:  ENGEL, KRUPANSKY and MILBURN, Circuit Judges.


1
Plaintiff filed this pro se civil rights action under 42 U.S.C. Sec. 1983.  The district court referred the case to a magistrate under 28 U.S.C. Sec. 636(b)(1)(B) for report and recommendation on dispositive pretrial motions.  The magistrate filed a report recommending that defendants' motion to dismiss be granted.  Plaintiff filed the present appeal from the magistrate's report.


2
The orders of reference in the record demonstrate that the magistrate was empowered to issue a report and recommendation to the district judge under 28 U.S.C. Sec. 636(b)(1)(B).  The parties did not consent to the magistrate's exercise of plenary jurisdiction under section 636(c)(3).  Therefore, this Court lacks jurisdiction to review the magistrate's findings.  See Ambrose v. Welch, 729 F.2d 1084 (6th Cir. 1984).


3
Accordingly, it is ORDERED that the appeal is dismissed.  Sixth Circuit Rule 9(d)(1).